DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-5, 7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 20200097772) in view of Lilcrap et al (DE 112016003350).
Regarding claims 1, 10 and 11, Nakanishi discloses a learning device (Paragraph: 0001: learning device) comprising: one or more processors configured to: acquire input data and a target label indicating a correct answer of inference based on the input data (Paragraphs: 0007-0009: Nakanishi discusses how in a system of a learning device acquires characteristic data, which is the data of a parameter indicating at least one of a physical characteristic and a visual characteristic of an object by adding the first noise data to characteristic data; and how the teacher data corresponds to the characteristic data (i.e. target label), so that the model parameter can be learned to cause the second model data to take a value in which the influence of a noise in the first noise-added data is suppressed); add noise to at least one of the input data and intermediate layer data of the neural network and perform inference by the neural network with respect to the input data (Paragraphs: 0007-0008, 0050 and 0105: Nakanishi discusses how the first noise-added data is input to the first model; and how a model that combines the first model and the second model which includes an input layer and intermediate layer by using a neutral network; and how a first learning unit carries out first learning processing for learning a model parameter of at least one of the first model and the second model), the noise being based on contributions of a plurality of elements included in the input data with respect to an inference result when the input data is input to a neural network (Paragraphs: 0007-0008, 0050 and 0105: Nakanishi discusses how the first noise-added data is input to the first model; and how the model  combines the first model and the second model using a neutral network);   
Nakanishi discloses the invention set forth above but does not specifically points out “update parameters of the neural network so that the inference result by the neural network matches the target label”
Lilcrap however discloses a system update parameters of the neural network so that the inference result by the neural network matches the target label (Paragraphs: 0036-0037: Lilcrap discusses how a neural target network updates for the current values of the neural actor network parameter and the current values of the parameters of the critical neutral network; and how the system match the current values of the neural actor network parameters  and the current values of the parameters of the neural critical network using the updates) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Nakanishi, and modify a system to update parameters of the neural network so that the inference result by the neural network matches the target label, as taught by Lilcrap, thus processing the new training observation using the neural network according to the current values of the neural actor network parameters, as discussed by Lilcrap   
Considering claim 12, Nakanishi discloses a recognition device comprising: one or more processors configured to: execute recognition of input data using the neural network learned by the learning device according to claim 1; and output a recognition result by the recognition unit (Paragraphs: 0008-0009 and 0101-0102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/   Examiner, Art Unit 2651                                                                                                                                                                                                    05/17/2022